Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Csaba Henter on 5-18-22.

The application has been amended as follows: 
Amend claim 1 as follows:

A process for cleaning a solid support of a fermentation reactor  the fluid originating from the fermentation must eliminates 97-99% by weight of the bacterial biomass immobilized in the polyurethane foam relative to the total weight of the bacterial biomass.

Amend claim 5 as follows: 
The process as claimed in claim 1, in which the fluid originating from the fermentation must comprises at least one of the following: a source of butanol, a beer-column head effluent 

Amend claim 7 as follows:
The process as claimed in claim 5, in which the beer-column head effluent 

Amend claim 8 as follows:
The process as claimed in claim 5, in which the beer-column reflux 

Amend claim 9 as follows:
The process as claimed in claim 5, in which the beer-column distillate 

Amend claim 10 as follows:
The process as claimed in claim 5, in which the isopropanol-ethanol- water column head mixture 

Amend claim 12 as follows:
The process as claimed in claim 5, in which the isopropanol-ethanol- water column tail effluent 

Cancel claim 14

Cancel claim 17

Amend claim 18 as follows:
The process as claimed in claim 1, wherein the polyurethane foam has pores that are clogged by bacterial biomass, and process results in being 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 2-28-22 in combination with the above examiners amendment are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a cleaning process including cleaning a solid support of a fermentation reactor comprising a polyurethane foam inoculated with a bacterial biomass produced by a solvent-producing strain belonging to the genus Clostridium by contacting the solid support with a fluid originating from the fermentation must containing alcohol and/or a fluid originating from the fermentation must containing acetone eliminating 97-99% by weight of the bacterial biomass immobilized in the polyurethane foam relative to the total weight of the bacterial biomassas in the context of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713